In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Westchester County (Donovan, J.), dated February 22, 2002, which denied his motion pursuant to CPLR 3025 (b) for leave to amend his answer.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court properly denied his motion for leave to amend his answer. Generally, leave to amend pleadings is freely granted (see CPLR 3025 [b]). However, the decision to grant or deny leave to amend is committed to the discretion of the Supreme Court (see Mayers v D'Agostino, 58 NY2d 696, 698 [1982]). Here, the Supreme Court acted within its discretion in denying the motion where the remedy of specific performance, proposed for the first time approximately 10 months after the plaintiffs abandoned their demand for specific performance, would have been significantly prejudicial to the plaintiffs (see Whalen v Kawasaki Motors Corp., U.S.A., 92 NY2d 288, 293 [1998]; Barnes v County of Nassau, 108 AD2d 50, 52 [1985]). Moreover, the proposed additional defense and counterclaim were without merit and ineffectual (see Courageous Syndicate v People-to-People Sports Comm., 141 AD2d 599 [1988]; Barnes v County of Nassau, supra at 55). Feuerstein, J.P., Krausman, McGinity and Mastro, JJ., concur.